Citation Nr: 1101275	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  99-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as 
due to undiagnosed illness.

2.  Entitlement to service connection for shortness of breath, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for skin disabilities, to 
include as due to undiagnosed illness.

4.  Entitlement to an initial rating in excess of 10 percent for 
tension headaches.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to February 
1990, and from August 1991 to October 1991.  She also had reserve 
service.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in New Orleans, Louisiana.

The Veteran testified before a Veterans Law Judge in May 2001.  A 
transcript of this hearing has been associated with the claims 
file.  Subsequently, the Veteran's appeal was remanded by the 
Board in November 2003, June 2004, and September 2006 for 
additional development.  

In October 2009, the Board informed the Veteran that the Veterans 
Law Judge who conducted her May 2001 hearing was no longer 
employed at the Board.  She was informed that VA law required 
that the Veterans Law Judge who conducts a hearing participate in 
any decision made on appeal.  See 38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2010).  The Veteran elected to have a 
new hearing.  The Board remanded the appeal again in December 
2009 to allow for the scheduling of this hearing, and the 
undersigned Veterans Law Judge held the hearing in July 2010.  A 
transcript of this hearing has been associated with the claims 
file.  There is no outstanding request for a hearing.  

The issue regarding a higher rating for tension headaches has 
been characterized in different ways on the Title page of the 
various remands.  Above, the Board has characterized the issue in 
a way to make clear that it is on appeal from the original grant 
of service connection, and thus is an initial request for a 
higher rating.

At the time of the July 2010 hearing, the undersigned held the 
record open for 30 days, or until August 15, 2010, for the 
submission of additional evidence.  38 C.F.R. § 20.709 (2010).  
The Veteran submitted additional private medical records during 
this period of time and the 30 day period has now passed.  The 
Veteran has waived review of this evidence by the RO.  See 38 
C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks service connection for disabilities that she 
asserts are due to environmental hazards encountered during 
service in the Persian Gulf War or due to exercise she performed 
during service.  The record documents her service in Southwest 
Asia.  She also seeks a higher initial rating for service-
connected tension headaches.  Before the Board can adjudicate 
these claims, however, additional development is required.  The 
Board will discuss each of its reasons for remand in turn.

Social Security Records

At the time of the July 2010 Board hearing, the Veteran reported 
receiving disability benefits from the Social Security 
Administration (SSA).  No records from SSA have been obtained or 
requested.  Because SSA records are potentially relevant to all 
of Veteran's claim, they should be obtained for consideration in 
connection with the instant appeal.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (noting that VA is required to obtain evidence 
from the SSA and give the evidence appropriate consideration and 
weight); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(holding that VA's duty to assist includes obtaining records from 
SSA and giving them appropriate consideration and weight in 
determining whether to award or deny VA disability compensation 
benefits).

Additional VA and Private Treatment Records

Also at the time of the Board hearing, the Veteran discussed 
recent treatment for headaches at VA and from a private 
physician, Dr. Mack.  Although the Veteran submitted additional 
evidence after the Board hearing, this evidence did not include 
treatment records from Dr. Mack.  The Veteran's VA treatment 
records have been previously requested, but the most recent VA 
treatment record of file is dated November 5, 2001.  Upon remand, 
VA records dated after November 5, 2001 should be obtained; it 
should also be clarified with the Veteran what VA medical 
facilities she has used during this period of time.  VA should 
also take all appropriate steps to assist the Veteran in 
obtaining records from Dr. Mack.  

VA Medical Examinations

The Veteran has been provided multiple VA examinations during the 
pendency of this appeal.  Review of the record reveals, however, 
that none of the VA examinations reports of record include 
comprehensive opinions regarding whether the complained of 
symptoms of fatigue, shortness of breath, and skin symptoms are 
related to the Veteran's service.  

The Veteran asserts she has disabilities manifested by fatigue, 
shortness of breath, and skin symptoms that are attributable to 
service in the Persian Gulf War in Southwest Asia.  She has 
asserted that these disabilities began while in Southwest Asia, 
but also asserted that they began a few months after return.  
Under 38 C.F.R. § 3.317 (2010), VA has provided for service 
connection for undiagnosed/qualifying chronic disability for 
Persian Gulf War veterans when certain criteria are met.  

The Veteran has also essentially contended that these diseases 
are due to exercise in service, and the Board understands this 
contention to be an assertion that the exercise regiment during 
active service and active duty for training (ACDUTRA) led to 
current diseases.  See 38 C.F.R. § 3.6 (2010).  Medical evidence 
currently of record includes statements from clinicians noting a 
link between exercise and development of symptoms, to include a 
January 1995 Report of Medical History, completed while in 
reserve service.  The Board has previously directed that VA take 
steps to document the Veteran's reserve service.  Although 
records were obtained, there is not a clear record of what dates 
the Veteran was in ACDUTRA.  It is clear, however, that the 
Veteran participated in ACDUTRA and the Veteran's contention is 
general - that exercise required in reserve service led these 
disabilities - and is not dependent on the Veteran being in 
ACDUTRA on any particular day.  Thus, the examiner will be 
directed to consider the circumstances of the Veteran's ACDUTRA 
reserve service in providing opinions.

Upon remand, the Veteran should be provided a comprehensive VA 
examination.  If the complained of symptoms are manifestations of 
qualifying chronic disability, such as an undiagnosed illness or 
chronic fatigue syndrome, the examiner should describe the 
severity of the disability or disabilities.  If the diagnosed 
disability is not a qualifying chronic disability, the examiner 
should provide an opinion as to whether the disability is due to 
active service, to include environmental hazards encountered 
during service, or due to exercise performed as part of her 
active and reserve service.

Regarding the claim for an initial higher rating for tension 
headaches, the Veteran was last provided a VA examination that 
addressed the severity of this disability in March 1999.  She has 
asserted that the disability has worsened.  The Court has held 
that where the Veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (observing that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  VA's duty to assist the Veteran 
includes obtaining a thorough and contemporaneous evaluation 
where necessary to reach a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Due to 
the Veteran's assertion that the disability has worsened in 
severity since her last examination in 1999, the Veteran should 
be scheduled for an examination that evaluates the severity of 
the Veteran's tension headache disability.

Supplemental Statement of the Case

Since the Veteran was last issued a copy of 38 C.F.R. § 3.317, 
the regulation has been amended on more than one occasion.  See 
75 Fed. Reg. 59,970 (Sept. 29, 2010); 75 Fed. Reg. 61,356 (Oct. 
5, 2010); 75 Fed. Reg. 61,997 (Oct. 7, 2010).  The Veteran, 
therefore, should be issued a copy of the current version of this 
regulation as part of a Supplemental Statement of the Case.  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from 
the Veteran, obtain from the SSA 
records pertinent to any claim made by 
the Veteran for disability benefits as 
well as the medical records relied 
upon concerning such claim.  If such 
records are unavailable, the Veteran's 
claims file should be clearly 
documented to that effect.

2.  Obtain all VA treatment records 
dated after November 5, 2001 relating 
to the Veteran.  Clarify with the 
Veteran what VA medical facilities she 
has used during this period of time.

3.  Take all appropriate steps to 
assist the Veteran in obtaining 
records from the private physician, 
Dr. Mack.

4.  Schedule the Veteran for an 
examination to determine the nature 
and etiology of the claimed 
disabilities manifested by fatigue, 
shortness of breath, and skin 
symptoms.  The claims folder should be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  After conducting an 
examination of the Veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner 
should render an opinion as to the 
following questions:

a.)  What is the Veteran's 
diagnosis related to fatigue?  If 
part of a qualifying chronic 
disability, such as chronic 
fatigue syndrome or an 
undiagnosed illness, please 
describe the severity of the 
disability.

b.)  If the Veteran has a 
diagnosed fatigue-related 
disability other than a 
qualifying chronic disability, is 
it at least as likely as not (50 
percent or greater) that the 
diagnosed fatigue disability was 
incurred in or aggravated by her 
active military service, to 
include environmental hazards 
encountered during her Persian 
Gulf service, or due to exercise 
performed as part of her active 
and active reserve service?

c.)  What is the Veteran's 
diagnosis related to shortness of 
breath?  If part of a qualifying 
chronic disability, such as a 
undiagnosed illness, please 
describe the severity of the 
disability.

d.)  If the Veteran has a 
diagnosed shortness-of-breath-
related disability other than a 
qualifying chronic disability, is 
it at least as likely as not (50 
percent or greater) that the 
diagnosed shortness-of-breath 
disability was incurred in or 
aggravated by her active military 
service, to include environmental 
hazards encountered during her 
Persian Gulf service, or due to 
exercise performed as part of her 
active and active reserve 
service?

e.)  What is the Veteran's 
diagnosis related to skin 
symptoms?  If part of a 
qualifying chronic disability, 
such as an undiagnosed illness, 
please describe the severity of 
the disability.

f.)  If the Veteran has a 
diagnosed skin-symptom-related 
disability other than a 
qualifying chronic disability, is 
it at least as likely as not (50 
percent or greater) that the skin 
disability was incurred in or 
aggravated by her active military 
service, to include environmental 
hazards encountered during her 
Persian Gulf service, or due to 
exercise performed as part of her 
active and active reserve 
service?

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The 
examiner is requested to explain any 
opinion provided, and to include 
supporting references to the Veteran's 
medical record.

5.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of her service-
connected tension headaches.  The 
Veteran's VA claims folder should be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
detail how often the Veteran's 
service-connected tension headaches 
cause prostrating attacks.  A report 
of the examination should be prepared 
and associated with the Veteran's VA 
claims folder.

6.  Thereafter, readjudicate the 
issues on appeal.  If any benefit 
sought on appeal remain denied, the 
Veteran and her representative should 
be provided with a Supplemental 
Statement of the Case and be afforded 
a reasonable opportunity to respond.  
The Supplemental Statement of the 
Case should include a copy of the 
current version of 38 C.F.R. 
§ 3.317.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



